                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                           WESTERN DIVISION

ALVON PHILLIPS                                                                  PLAINTIFF

v.                            CASE NO. 4:18-CV-00226 BSM
                              CASE NO. 4:18-CV-00422 BSM

UNITED STATES FIRE
INSURANCE COMPANY, et al.                                                   DEFENDANTS

                                          ORDER

      Pursuant to the joint stipulation of dismissal [Doc. No. 34], this case is dismissed with

prejudice. Jurisdiction shall be retained to enforce the terms of the parties’ settlement

agreement.

      IT IS SO ORDERED this 12th day of April 2019.



                                                    ________________________________
                                                    UNITED STATES DISTRICT JUDGE
